EXHIBIT 10.3

 

 

Loan No. RI0475S01  

 

STATUSED REVOLVING CREDIT SUPPLEMENT

THIS SUPPLEMENT to the Master Loan Agreement dated November 20, 2006, (the
“MLA”), is entered into as of October 5, 2007, between FARM CREDIT SERVICES OF
AMERICA, FLCA (“Farm Credit”) and ABE FAIRMONT, LLC, Fairmont, Nebraska (the
“Company”).

SECTION 1. The Revolving Credit Facility. On the terms and conditions set forth
in the MLA and this Supplement, Farm Credit agrees to make loans to the Company
during the period set forth below in an aggregate principal amount not to exceed
$8,000,000.00 at any one time outstanding (the “Commitment”). At no time,
however, may the sum of: (i) all indebtedness hereunder and (ii) all
indebtedness, under the Statused Revolving Credit Supplement, between Farm
Credit and Advanced BioEnergy, LLC, as amended, and as formally assumed by the
Company, dated as of February 17, 2006, and numbered RI0340S01, exceed the
“Borrowing Base” {as calculated pursuant to the Borrowing Base Report attached
hereto as Exhibit A). Within the limits of the Commitment, the Company may
borrow, repay and reborrow.

SECTION 2. Purpose. The purpose of the Commitment is to finance the inventory
and receivables referred to in the Borrowing Base Report.

SECTION 3. Term. The term of the Commitment shall be the date hereof, up to and
including June 1, 2008, or such later date as Agent may, in its sole discretion,
authorize in writing.

SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loans in accordance with one or more of the following interest rate options,
as selected by the Company:

(A)      Agent Base Rate. At a rate per annum equal at all times to the rate of
interest established by Agent from time to time as its “Agent Base Rate”, which
Rate is intended by Agent to be a reference rate and not its lowest rate. The
Agent Base Rate will change on the date established by Agent as the effective
date of any change therein and Agent agrees to notify the Company of any such
change.

(B)      Quoted Rate. At a fixed rate per annum to be quoted by Agent in its
sole discretion in each instance.   Under this option, rates may be fixed on
such balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that:   (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.

(C)      LIBOR. At a fixed rate per annum equal to “LIBOR” (as hereinafter
defined) plus 3.10%.  Under this option:  (1) rates may be fixed for “Interest
Periods” (as hereinafter defined) one month; (2) amounts may be fixed in
increments of $100,000.00 or multiples thereof; (3) the maximum number of fixes
in place at any one time shall be five; and (4) rates may only be fixed on a
“Banking Day” (as hereinafter defined) on 3 Banking Days’ prior written notice.
For purposes hereof: (a) “LIBOR” shall mean the rate (rounded upward to the
nearest sixteenth and adjusted for reserves required on “Eurocurrency
Liabilities” (as hereinafter defined) for banks subject to “FRB Regulation D”
(as herein defined) or required by any other federal law or regulation) quoted
by the British Bankers Association (the “BBA”) at 11:00 a.m. London time 2
Banking Days before the commencement of the Interest Period for the offering of
U.S. dollar deposits in the London interbank market for the Interest Period
designated

 

--------------------------------------------------------------------------------


 

Statused Revolving Credit Supplement RI0475S01

ABE Fairmont, LLC
Fairmont, Nebraska

 

by the Company, as published by Bloomberg or another major information vendor
listed on BBA’s official website; (b) “Banking Day” shall mean a day on which
Agent is open for business, dealings in U.S. dollar deposits are being carried
out in the London interbank market, and banks are open for business in New York
City and London, England; (c) “Interest Period” shall mean a period commencing
on the date this option is to take effect and ending on the numerically
corresponding day in the next calendar month; provided, however, that: (i) in
the event such ending day is not a Banking Day, such period shall be extended to
the next Banking Day unless such next Banking Day falls in the next calendar
month, in which case it shall end on the preceding Banking Day; and (ii) if
there is no numerically corresponding day in the month, then such period shall
end on the last Banking Day in the relevant month; (d) “Eurocurrency
Liabilities” shall have meaning as set forth in “FRB Regulation D”; and (e) “FRB
Regulation D” shall mean Regulation D as promulgated by the Board of Governors
of the Federal Reserve System, 12 CFR Part 204, as amended.

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by Agent not later than 12:00 Noon Company’s local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
Agent’s request. Interest shall be calculated on the actual number of days each
loan is outstanding on  the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as Agent shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at Agent’s option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than 3 months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.

SECTION 5. Promissory Note. The Company promises to repay the unpaid principal
balance of the loans on the last day of the term of the Commitment. In addition
to the above, the Company promises to pay interest on the unpaid principal
balance of the loans at the times and in accordance with the provisions set
forth in Section 4 hereof.

SECTION 6. Borrowing Base Reports, Etc. The Company agrees to furnish a
Borrowing Base Report to Agent at such times or intervals as Agent may from time
to time request. Until receipt of such a request, the Company agrees to furnish
a Borrowing Base Report to Agent within 30 days after each month end calculating
the Borrowing Base as of the last day of the month for which the Report is being
furnished. However, if neither this Supplement nor Statused Revolving Credit
Supplement RI0340S01, as amended, has an outstanding balance on the last day of
such month, then no Report need be furnished. Regardless of the frequency of the
reporting, if at any time the amount outstanding under the Commitment (combined
with the amount outstanding under Statused Revolving Credit Supplement
RI0340S01, as amended, as provided in Section 1) exceeds the Borrowing Base, the
Company shall immediately notify Agent and repay so much of the loans as is
necessary to reduce the amount outstanding under the Commitment to the limits of
the Borrowing Base.

 

2

--------------------------------------------------------------------------------


 

SECTION 7. Letters of Credit. If agreeable to Agent in its sole discretion in
each instance, in addition to loans, the Company may utilize the Commitment to
open irrevocable letters of credit for its account. Each letter of credit will
be issued within a reasonable period of time after receipt of a duly completed
and executed copy of Agent’s then current form of application or, if applicable,
in accordance with the terms of any CoTrade Agreement between the parties, and
shall reduce the amount available under the Commitment by the maximum amount
capable of being drawn thereunder. Any draw under any letter of credit issued
hereunder shall be deemed an advance under the Commitment.  Each letter of
credit must be in form and content acceptable to Agent and must expire no later
than the maturity date of the loans. Notwithstanding the foregoing or any other
provision hereof, the maximum amount capable of being drawn under each letter of
credit must be statused against the Borrowing Base in the same manner as if it
were a loan, and in the event that (after repaying all loans) the maximum amount
capable of being drawn under the letters of credit exceeds the Borrowing Base,
then the Company shall immediately notify Agent and pay to Agent (to be held as
cash collateral) an amount equal to such excess.

SECTION 8. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to Agent a commitment fee on the average daily unused portion of
the Commitment at the rate of 3/8 of 1% per annum (calculated on a 360 day
basis), payable monthly in arrears by the 20th day following each month. Such
fee shall be payable for each month (or portion thereof) occurring during the
original or any extended term of the Commitment. For purposes of calculating the
commitment fee only, the “Commitment” shall mean the dollar amount specified in
Section 1 hereof, irrespective of the Borrowing Base.

SECTION 9. Loan Origination Fee. In consideration of the Commitment, the Company
agrees to pay to Agent on the execution hereof a loan origination fee in the
amount of $20,000.00.

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

FARM CREDIT SERVICES

ABE FAIRMONT, LLC

OF AMERICA, FLCA

By ADVANCED BIOENERGY, LLC,

 

its sole member

 

 

By:

 

 

By:

 

 

 

Title:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------

 